In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-15-00319-CR
                                 ________________________

                                MICHAEL EPLIN, APPELLANT

                                                 V.

                             THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 320th District Court
                                      Potter County, Texas
                  Trial Court No. 70,320-D; Honorable Don Emerson, Presiding


                                        September 18, 2015

                               MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Michael Eplin, perfected this appeal from his conviction for evading

arrest or detention with a vehicle,1 enhanced, for which he received a twenty-five-year

sentence. Sentence was imposed on July 10, 2015, and Appellant filed a Motion for




      1
          TEX. PENAL CODE ANN. § 38.04 (West Supp. 2014).
New Trial on August 10, 2015.2 Our Clerk’s Record reflects that on September 3, 2015,

and within its period of plenary power, the trial court granted Appellant’s Motion for New

Trial. See TEX. R. APP. P. 21.8(a) (granting trial court power after imposing sentence to

rule on a motion for new trial).


       When the trial court grants a motion for new trial, it restores the case to its

position before the former trial. TEX. R. APP. P. 21.9(b). Without a conviction from

which to appeal, we have no jurisdiction to consider Appellant’s appeal. See State v.

Bates, 889 S.W.2d 306, 310 (Tex. Crim. App. 1994); Waller v. State, 931 S.W.3d 640,

643-44 (Tex. App.—Dallas 1996, no pet.). Consequently, this appeal is dismissed for

want of jurisdiction.


                                                      Per Curiam


Do not publish.




       2
         The deadline for filing a motion for new trial was August 9, 2015, but that date was a Sunday
and the deadline was extended to Monday, August 10, 2015. See TEX. R. APP. P. 21.4; TEX. R. CIV. P. 4.

                                                  2